Filed 4/13/16 P. v. Kalogirou CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                      E064531

v.                                                                      (Super.Ct.No. SWF1501347)

CHRISTOPHER GEORGE                                                      OPINION
KALOGIROU,

         Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. Judith C. Clark, Judge.

Affirmed.

         William Paul Melcher, under the appointment by the Court of Appeal, for

Defendant and Appellant.

         No appearance for Plaintiff and Respondent.

         Defendant and appellant Christopher George Kalogirou appeals from his

conviction and five-year sentence after he pleaded guilty to conspiring to sell or give a

controlled substance to a prison inmate. We affirm the judgment.



                                                             1
                                FACTS AND PROCEDURE

       On September 3, 2015, the People filed a first amended complaint alleging that on

or about February 20, 2015, defendant conspired with an unknown person to commit the

crime of selling or giving a controlled substance to a prison inmate. (Pen. Code,

§ 4573.9.) The overt acts alleged are that the conspirators: (1) contacted each other by

phone; (2) discussed “skaduche” being in a letter addressed from “Sharon Wood”; and

(3) a letter addressed from “Sharon Wood” was sent to the Southwest Detention Center

containing methamphetamine. The People also alleged defendant had three prior prison

term convictions within the meaning of Penal Code section 667.5, subdivision (b).

       Also on September 3, 2015, defendant pled guilty to the conspiracy charge and

admitted the three prison term priors. The court immediately sentenced him to the

middle term of four years, plus one year for one of the prison term priors, with four years

in custody and one year of mandatory supervision.

       This appeal followed.

                                          DISCUSSION

       Upon defendant’s request, this court appointed counsel to represent him on appeal.

Counsel has filed a brief under the authority of People v. Wende (1979) 25 Cal.3d 436

and Anders v. California (1967) 386 U.S. 738, setting forth a statement of the case, a

summary of the facts and potential arguable issues, and requesting this court to conduct

an independent review of the record.

       We offered defendant an opportunity to file a personal supplemental brief, and he

has not done so. Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we


                                             2
have independently reviewed the entire record for potential error and find no arguable

error that would result in a disposition more favorable to defendant.

                                      DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                               RAMIREZ
                                                                                     P. J.


We concur:

HOLLENHORST
                          J.

McKINSTER
                          J.




                                             3